Citation Nr: 0726390	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-39 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967 and from January 1976 to January 1979.  He also 
has a period of unverified service from November 1990 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
post-traumatic stress disorder (PTSD).  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in November 2004, 
the veteran indicated that he wanted to have a hearing before 
the Board at the Central Office in Washington, D.C.  In March 
2006, the veteran's representative submitted a statement 
indicating that the veteran wished to attend a hearing before 
the Board at the RO instead of a Central Office hearing.  The 
veteran was scheduled for travel board hearings on September 
13, 2006, and March 12, 2007; however, the veteran informed 
the RO prior to both scheduled hearings that he was unable to 
attend and requested that the hearings be postponed.  He 
subsequently submitted a statement via his representative in 
June 2007, wherein he withdrew his Board hearing request.  
The Board finds that there is no hearing request pending at 
this time.  See 38 C.F.R. § 20.702(e) (2006).

The veteran forwarded additional evidence to the Board in 
June 2007, prior to certification of the appeal.  He also 
waived initial RO consideration of the new evidence.  38 
C.F.R. § 20.1304 (c) (2006).  No additional action is needed.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A current diagnosis of PTSD is not of record.  


CONCLUSION OF LAW

The veteran's claimed PTSD was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran asserts in his April 2005 personal statement that 
service connection is warranted for PTSD.  He explains that 
upon returning from the first Gulf War, he was treated by a 
licensed therapist, who diagnosed him with PTSD due to the 
traumatic events in the Gulf War.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  

With regard to this matter, the veteran has not provided any 
information showing he was involved in combat during his Gulf 
War duty, nor has he provided any specific information about 
any traumatic events during service in which he experienced 
or was confronted with actual or threatened death in order to 
substantiate his claim for service connection for PTSD.  In 
making this observation, the Board does not doubt that the 
veteran's service during the Gulf War was stressful and he 
may have constantly felt in danger for his life simply by 
being there; however, in order for service connection for 
PTSD to be granted, there must be evidence that the veteran 
was exposed to an actual event in which he experienced or was 
confronted with actual or threatened death of himself or 
others and responded with intense fear, helplessness, or 
horror.  The veteran has not provided any such information 
that can be verified by the service department.  

Furthermore, review of the claims file shows the veteran does 
not have a diagnosis of PTSD.  The Board notes that the 
veteran explained in an April 2005 personal statement that he 
was diagnosed and treated for PTSD due to the Gulf War by a 
licensed therapist, but was unable to obtain the treatment 
records because they had been destroyed.  The veteran has not 
presented any other evidence showing he has been diagnosed 
with PTSD or informed the RO where such evidence may be 
obtained.  Therefore, without a diagnosis of PTSD, the 
veteran's claim must be denied.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board does not doubt the sincerity of the veteran's 
beliefs that his claimed condition of PTSD is attributable to 
service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2003 letter sent to the veteran.  
In the November 2003 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the April 
2004 rating decision, the veteran has not been prejudiced, as 
the claim of entitlement to service connection for PTSD is 
denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and available private medical records.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for PTSD, the Board finds that VA was not under an obligation 
to provide an examination, as such is not necessary to make a 
decision on the claim.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the credible evidence does not indicate that the 
veteran's claimed condition may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  In 
this case, the veteran has not brought forth evidence 
suggestive of a causal connection between the claimed 
condition and service.  The RO informed the veteran that he 
would need medical evidence of a relationship between his 
claimed condition and service, and the veteran has not 
provided such evidence or indicated where such evidence may 
be found.  Furthermore, unlike Wells, the veteran did not 
submit evidence of a current disability for the claimed 
condition, although he was advised to submit or identify such 
evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  

The veteran asserts that service connection is warranted for 
his bilateral hearing loss and tinnitus.  The veteran states 
in a November 2004 personal statement that his hearing loss 
dates from his active military service from 1965 to 1967.  He 
explains that during that time, he was constantly exposed to 
small and large caliber weapons, which caused him to suffer 
bilateral acoustic trauma.  The veteran further added that 
during his active duty in Saudi Arabia during Desert Shield, 
he was again exposed to loud noise which aggravated the prior 
bilateral acoustic trauma.  He also asserts that he has 
experienced a ringing in the ears since service.

Review of the record reflects that the dates of active duty, 
ACDUTRA, and/or INACDUTRA are not clearly of record.  The 
Board notes that the veteran has submitted additional service 
medical records in an attempt to verify his dates of service.  
However, the Board is unable to determine the specific dates 
of active duty, ACDUTRA, or INACDUTRA from the record.  Thus, 
in order to properly adjudicate the claim of service 
connection for bilateral hearing loss and tinnitus, all 
periods of active duty, ACDUTRA, and/or INACDUTRA must be 
verified.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Contact the National Personnel 
Records Center (NPRC), the U. S. Army 
Reserves, or any other appropriate 
agency, to list the specific dates of the 
veteran's active duty, ACDUTRA, and/or 
INACDUTRA.  Service records providing 
points are not helpful in this regard.  
All service medical records during his 
active military service, ACDUTRA, and/or 
INACDUTRA should be obtained and 
associated with the claims folder.  All 
records/responses received should be 
associated with the claims file.  

2.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his hearing loss 
and claimed tinnitus.  The examiner 
should review the veteran's claims 
folder.  All necessary testing should be 
performed and all appropriate diagnoses 
rendered.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should specify whether the veteran 
currently has bilateral hearing loss and 
tinnitus.  See 38 C.F.R. § 3.385 (2006).  
If a disability is not present, the 
examiner should so state.  For any 
disability present, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that it had its 
onset during active service from 1965 to 
1967 or from 1976 to 1979.  

If the examiner finds that hearing loss 
or tinnitus did not have its onset as 
stated above, he or she should indicate 
whether it was incurred on active duty in 
the Persian Gulf War, or whether it 
preexisted the veteran's active duty in 
Saudi Arabia during Desert Shield/Storm.  
If any disability preexisted the 
veteran's active duty in the Persian Gulf 
War, the examiner should opine as to 
whether the veteran's hearing loss or 
tinnitus underwent an increase in 
severity during such period of active 
service?  If so, was any such increase in 
severity due to the natural progression 
of the disease, or was it aggravated 
beyond its natural progression due to the 
nature of the veteran's service?  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service).  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


